            Case 2:19-cv-03512-MMB Document 2 Filed 08/05/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHRIS VEVERKA                                        CIVIL ACTION

         v.                                           NO. 19-3461

 CAPITAL ONE, N.A. and CAPITAL ONE
 FINANCIAL CORPORATION and
 CAPITAL ONE BANK (USA), N.A.
 ZAKARIA HAQUE                                        CIVIL ACTION

         v.                                           NO. 19-3512

 CAPITAL ONE FINANCIAL
 CORPORATION, CAPITAL ONE
 NATIONAL ASSOCIATION, CAPITAL
 ONE BANK (USA), NATIONAL
 ASSOCIATION

                                       PRETRIAL ORDER

       These cases are recently filed. It appears that a number of similar cases have been filed

in other district courts, and that the Judicial Panel on Multidistrict Litigation, pursuant to 28

U.S.C. § 1407, will consider consolidation of these cases for pretrial purposes at a future session

of the Panel. As the Panel notes, this Court continues to have jurisdiction pursuant to §1407.

Therefore, on this 5th day of August, 2019, it is ORDERED as follows:

       1.      Plaintiffs’ counsel are directed to forthwith serve a copy of the Complaint and this

Order on Defendants, and/or, if known, counsel for Defendants.

       2.      Preservation of Records. Each party shall preserve all documents and other

records containing information potentially relevant to the subject matter of this litigation, and

shall document their activities in this regard for possible production during discovery, or for the

benefit of the Court. Each party shall also preserve any physical evidence and shall not conduct

                                                  1
               Case 2:19-cv-03512-MMB Document 2 Filed 08/05/19 Page 2 of 2



any testing that alters physical evidence that may be useful in these cases.

          3.        Admission of Counsel. Attorneys admitted to practice and in good standing in

any United States District Court are admitted pro hac vice in this litigation. Association of local

co-counsel is not required.

          4.        All disclosure requirements and discovery proceedings are stayed. If any

discovery shall be initiated, the dates for any objections or other responses are stayed. This

Order does not preclude (1) voluntary discovery regarding the identification or location of

relevant documents and witnesses; or (2) voluntary disclosures. Relief from this stay may be

granted for good cause shown, such as the ill health of a proposed deponent.

          5.        The internet discloses that Defendants have issued announcements, and this Order

shall not be construed as interfering with Defendants taking such measures as Defendants believe

is appropriate under all the circumstances.

                                                              BY THIS COURT:


                                                              /s/ Michael M. Baylson

                                                              MICHAEL M. BAYLSON
                                                              United States District Court Judge
O:\CIVIL 19\19-3461 Veverka v Capital One\19cv3461 pretrial order.docx




                                                                  2
